Citation Nr: 1223749	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran was hospitalized, when his hearing before the Board was scheduled.  As the Veteran did not request postponement of the hearing, the hearing request is deemed withdrawn.  38 C.F.R. § 20.705(d).    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims service connection for a bilateral hearing loss disability and for and tinnitus due to noise exposure in service as a light weapons infantryman.  

On VA examination in August 2008, the Veteran was diagnosed with sensorineural hearing loss, which met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist, however, did not provide an opinion as to whether the hearing loss was related to noise exposure in service.  

On the claim of service connection for tinnitus, on the VA examination in August 2008, the examiner stated that there was no history of tinnitus.  In his subsequent notice of disagreement, the Veteran stated that he had not denied having had tinnitus.   The Veteran is competent to describe tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  





In light of the above and as the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current bilateral hearing loss disability or tinnitus or both are due to noise exposure in service

The Veteran's file should be made available to the examiner.

2.  On completion of the foregoing, the claims should be adjudicated.  If any benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


